NEWS FOR IMMEDIATE RELEASE April 29, 2010For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces 80% Increase in First Quarter Earnings Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc. (NASDAQ: WSBC), a Wheeling, West Virginia based multi-state bank holding company, today announced earnings for the first quarter ended March 31, 2010. Net income available to common shareholders for the three months ended March 31, 2010 was $7.9 million, as compared to $4.4 million for the first quarter of 2009, representing an increase of 80.0% while diluted earnings per common share were $0.30 as compared to $0.17 per common share for the first quarter of 2009.Net income available to common shareholders in the first quarter of 2009 was reduced by TARP-related preferred dividends totaling $1.1 million. Mr. Limbert commented, “First quarter net income has shown significant progress in the operations of the Bank. Our effort to more effectively invest the recently-acquired AmTrust deposits has resulted in a significant improvement in net income.Our efficiency ratio shows continued efforts to reduce expenses and improve revenues.The higher non-performing loans totals are disappointing but reflect the ongoing recession and our customers’ difficulties in doing business in the current environment.We continue to evaluate our loan portfolio and have provided additional reserves for recessionary levels of loan losses.We are pleased with the earnings for the first quarter, helping to increase our capital ratios, which continue to be considerably above regulatory “well capitalized” levels.” Highlights for the first quarter of 2010 include the following: Provision for Credit Losses The provision for credit losses increased $2.0 million compared to the first quarter of 2009, but decreased $2.9 million from the fourth quarter to $11.5 million for the first quarter of 2010.Lower provision expense as compared to the fourth quarter reflects a 49.7% decline in charge-offs.As compared to the first quarter of 2009, the provision expense was higher reflecting the general deterioration of credit quality due to the prolonged recession, particularly for commercial real estate loans.Non-performing loans increased $27.1 million as compared to the first quarter of 2009, while loans past due 30 days or more decreased by $12.8 million.Non-performing loans increased $17.4 million from year end, with most of the increase concentrated in restructured commercial real estate loans. The provision for credit losses exceeded net charge-offs by $4.5 million in the first Page 2 quarter of 2010, which, coupled with the declines in loan balances, increased the allowance for loan losses to 1.91% of total loans at March 31, 2010 compared to 1.76% at December 31, 2009 and 1.52% at March 31, 2009. Net Interest Income Net interest income increased $2.5 million or 6.6% in the first quarter as compared to the first quarter of 2009 due to a 2.6% increase in average earning assets and a 10 basis point increase in the net interest margin to 3.57%.The increase in average earning assets was the result of the acquisition of five branches at the end of the first quarter of 2009. The improvement in the net interest margin was due to the average rate on interest bearing liabilities decreasing by 61 basis points.Lower rates on deposits, maturities of higher rate certificates of deposit and an increase in lower cost deposits such as money market accounts all contributed to the improvement in the cost of funds.In addition, the average balances for higher rate borrowings decreased by $173.1 million or 20.8% from the first quarter of 2009 through planned reductions utilizing the liquidity obtained through the branch acquisition. The margin has also benefited from a 4.5% increase in average non-interest bearing deposit balances. Non-Interest Income and Non-Interest Expense In the first quarter of 2010 non-interest income increased 20.9% to $15.0 million compared to the first quarter of 2009.The increase was primarily due to higher net security gains of $1.3 million, increased trust fees resulting from the improved market, and higher fees relating to deposit accounts, debit cards and customer securities sales. Partially offsetting these increases was a $1.5 million charge in the 2010 quarter for an additional write-down of a property in other real estate owned. Non-interest expenses were up only slightly as compared with last year as operating efficiencies and lower marketing expenses were offset by higher FDIC insurance premiums, occupancy costs, health care costs and other real estate owned expenses. Financial Condition The balance sheet was little changed in the first quarter as compared to year end, but dropped 9.4% from last March.Portfolio loans decreased 3.8% from last March, primarily due to decreases in residential real estate, commercial and consumer loans.WesBanco continued to focus on improving overall credit quality in all categories of the loan portfolio, including continued strategic reductions in residential mortgage loan balances.Total deposits decreased 3.9%, primarily though planned reductions of single service CD customers acquired from AmTrust, somewhat offset by increases in money market and savings deposits.Federal Home Loan Bank borrowings and other short term borrowings decreased by $92.0 million or 13.4% as compared to December 31, 2009, funded by sales and maturities of securities and the aforementioned loan decreases.This planned reduction in borrowings over the past year has resulted in an improved net interest margin as well as improved capital ratios. WesBanco continues to maintain strong regulatory capital ratios of 8.07% tier I leverage capital, 11.42% tier I risk-based capital, and 12.68% total risk-based capital, all of which improved from the fourth quarter of 2009 and are considerably above the “well capitalized” standards promulgated by bank regulators. Total tangible common equity to tangible assets (non-GAAP measure) improved to 6.06% at March 31, 2010 from 5.88% in the fourth quarter of 2009, primarily due to balance sheet strategies and a 1.3% increase in shareholders’ equity.The increase in equity was the result of improved first quarter results and an increase in other comprehensive income due to higher unrealized securities gains during the quarter. Page 3 WesBanco is a multi-state bank holding company with total assets of approximately $5.4 billion, operating through 114 branch locations and 136 ATMs in West Virginia, Ohio, and Pennsylvania. WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia. WesBanco also operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. Forward-looking Statements: Forward-looking statements in this report relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The information contained in this report should be read in conjunction with WesBanco’s Form 10-K for the year ended December 31, 2009 and documents subsequently filed by WesBanco with the Securities and Exchange Commission (“SEC”), which are available at the SEC’s website www.sec.gov or at WesBanco’s website, www.wesbanco.com.Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s most recent Annual Report on Form 10-K filed with the SEC under Part I, Item 1A. Risk Factors.Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including without limitation, the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to WesBanco and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve Board, Federal Deposit Insurance Corporation, the SEC, Financial Institution Regulatory Authority, Municipal Securities Rulemaking Board, Securities Investors Protection Corporation, and other regulatory bodies; potential legislative and federal and state regulatory actions and reform; adverse decisions of federal and state courts; fraud, scams and schemes of third parties; internet hacking; competitive conditions in the financial services industry; rapidly changing technology affecting financial services, greater than expected outflows on recent branch acquisition deposits; marketability of debt instruments and corresponding impact on fair value adjustments; and/or other external developments materially impacting WesBanco’s operational and financial performance. WesBanco does not assume any duty to update forward-looking statements. WESBANCO, INC. Consolidated Selected Financial Highlights Page 4 (unaudited, dollars in thousands, except per share amounts) For the Three Months Ended STATEMENT OF INCOME March 31, Interest and dividend income % Change Loans, including fees (7.08%) Interest and dividends on securities: Taxable 21.19% Tax-exempt (14.80%) Total interest and dividends on securities 9.73% Other interest income 85 (22.73%) Total interest and dividend income (4.17%) Interest Expense Interest bearing demand deposits 3.08% Money market deposits 55.94% Savings deposits 12.73% Certificates of deposit (24.20%) Total interest expense on deposits (15.53%) Federal Home Loan Bank borrowings (23.05%) Other short-term borrowings (43.06%) Junior subordinated debt owed to unconsolidated subsidiary trusts (32.10%) Total interest expense (20.51%) Net interest income 6.57% Provision for credit losses 20.42% Net interest income after provision for credit losses 1.95% Non-interest income Trust fees 21.03% Service charges on deposits 1.92% Bank-owned life insurance 5.83% Net securities gains 889.44% Net gains on sales of mortgage loans 7.58% Loss on other real estate owned and other assets 1059.09% Other income 74.56% Total non-interest income 20.95% Non-interest expense Salaries and wages 0.36% Employee benefits 6.16% Net occupancy 11.52% Equipment 2.44% Marketing (16.67%) FDIC Insurance 27.99% Amortization of intangible assets 0.14% Restructuring and merger-related expenses (53.38%) Other operating expenses (1.53%) Total non-interest expense 1.67% Income before provision for income taxes 41.59% Provision for income taxes 15.69% Net income 45.16% Preferred dividends and expenses associated with unamortized discount and issuance costs - (100.00%) Net Income available to common shareholders 80.02% Taxable equivalent net interest income 5.56% Per common share data Net income available per common share - basic 76.47% Net income available per common share - diluted 76.47% Dividends declared (50.00%) Book value (period end) (9.66%) Tangible book value (period end) (1) (16.93%) Tangible common book value (period end) (1) 3.19% Average common shares outstanding - basic 0.02% Average common shares outstanding - diluted 0.02% Period end common shares outstanding - Period end preferred shares outstanding - (100.00%) (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands) Selected ratios For the Three Months Ended March 31, % Change Return on average assets % % % Return on average equity Return on average tangible equity (2) Yield on earning assets (1) Cost of interest bearing liabilities Net interest spread (1) Net interest margin (1) Efficiency (1) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate Trust Assets, market value at period end For the Quarter Ending Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Return on average assets % Return on average equity Return on average tangible equity (2) Yield on earning assets (1) Cost of interest bearing liabilities Net interest spread (1) Net interest margin (1) Efficiency (1) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate Trust Assets, market value at period end (1) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest incomeandprovides a relevant comparison between taxable and non-taxable amounts. (2) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands) % Change Balance sheets March 31, December 31, December 31, 2009 Assets % Change to March 31, 2010 Cash and due from banks % % Due from banks - interest bearing Securities: Available-for-sale, at fair value Held-to-maturity (fair values of 1,146; 972 and 1,443, respectively) - - Total securities Loans held for sale Portfolio Loans: Commercial Commercial real estate Residential real estate Home equity Consumer Total portfolio loans, net of unearned income Allowance for loan losses Net portfolio loans Premises and equipment, net Accrued interest receivable Goodwill and other intangible assets, net Bank-owned life insurance Other assets Total Assets % % Liabilities Deposits: Non-interest bearing demand % % Interest bearing demand Money market Savings deposits Certificates of deposit Total deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total borrowings Accrued interest payable Other liabilities Total liabilities Shareholders' Equity Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value; 1,000,000 shares authorized; 0 shares, 75,000 and 0 shares issued and outstanding, respectively - - - Common stock, $2.0833 par value; 50,000,000 shares authorized; 26,633,848 shares issued; 26,567,653 shares, 26,567,653 shares and 26,567,653 shares outstanding, respectively - - Capital surplus - Retained earnings Treasury stock (66,195; 66,195 and 66,195 shares - at cost, respectively) - - Accumulated other comprehensive income Deferred benefits for directors - Total Shareholders' Equity Total Liabilities and Shareholders' Equity % % WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands) Average balance sheet and net interest margin analysis Three Months Ended March 31, Average Average Average Average Assets Balance Rate Balance Rate Due from banks - interest bearing 0.14% 0.01% Loans, net of unearned income (1) 5.68% 5.87% Securities: (2) Taxable 3.97% 4.60% Tax-exempt (3) 6.59% 6.59% Total securities 4.58% 5.27% Federal funds sold - - 0.24% Other earning assets 0.69% 1.30% Total earning assets (3) 5.26% 5.65% Other assets Total Assets Liabilities and Shareholders' Equity Interest bearing demand deposits 0.59% 0.61% Money market accounts 1.06% 1.04% Savings deposits 0.49% 0.50% Certificates of deposit 2.33% 3.13% Total interest bearing deposits 1.56% 2.08% Federal Home Loan Bank borrowings 3.72% 3.85% Other borrowings 2.56% 3.52% Junior subordinated debt 3.81% 5.62% Total interest bearing liabilities 1.91% 2.52% Non-interest bearing demand deposits Other liabilities Shareholders' equity Total Liabilities and Shareholders' Equity Taxable equivalent net interest spread 3.35% 3.13% Taxable equivalent net interest margin 3.57% 3.47% (1) Gross of allowance for loan losses and net of unearned income.Includes non-accrual and loans held for sale. Loan fees included in interest income on loans are not material. (2) Average yields on available-for sale securities are calculated based on amortized cost. (3) Taxable equivalent basis is calculated on tax-exempt securities using a rate of 35% for each period presented. WESBANCO, INC. Consolidated Selected Financial Highlights Page 8 (unaudited, dollars in thousands, except per share amounts) Quarter Ended Statement of Income Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Interest income Loans, including fees Interest and dividends on securities: Taxable Tax-exempt Total interest and dividends on securities Other interest income 85 84 84 Total interest and dividend income Interest Expense Interest bearing demand deposits Money market deposits Savings deposits Certificates of deposit Total interest expense on deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest income Trust fees Service charges on deposits Bank-owned life insurance Net securities gains/(losses) Net gains on sales of mortgage loans Loss on other real estate owned and other assets 29 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Net occupancy Equipment Marketing FDIC Insurance Amortization of intangible assets Restructuring and merger-related expenses 2 Other operating expenses Total non-interest expense Income before provision for income taxes Provision for income taxes 2 Net income Preferred dividends - - Net Income available to common shareholders Taxable equivalent net interest income Per common share data Net income available per common share - basic $ 0.27 $ 0.18 $ 0.17 Net income available per common share - diluted $ 0.30 $ 0.27 $ 0.18 $ 0.17 Dividends declared $ 0.14 $ 0.28 $ 0.28 Book value (period end) $ 22.16 $ 24.85 Tangible book value (period end) (1) $ 11.63 $ 13.69 $ 14.00 Tangible common book value (period end) (1) $ 11.63 $ 10.96 $ 11.27 Average common shares outstanding - basic 26,567,653 Average common shares outstanding - diluted 26,568,081 Period end common shares outstanding Period end preferred shares outstanding - - - Full time equivalent employees (2) (1) See non-GAAP financial measures for additional information relating to the calculation of this item. (2) The quarter ended March 31, 2009 excludes AmTrust employees which were acquired on March 27, 2009. WESBANCO, INC. Consolidated Selected Financial Highlights Page 9 (unaudited, dollars in thousands) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Asset quality data Non-performing assets: Non-accrual loans Renegotiated loans Total non-performing loans Other real estate and repossessed assets Total non-performing assets Loans past due 90 days or more and accruing Total non-performing assets and loans past due 90 days or more Loans past due 30-89 days Loans past due 90 days or more and accruing / total loans % Non-performing loans/total loans Non-performing loans and loans past due 90 days or more/total loans Non-performing assets/total loans, other real estate and repossessed assets Loans past due 30-89 days/total loans Allowance for loan losses Allowance for loan losses Provision for loan losses Net loan and deposit account overdraft charge-offs Annualized net loan charge-offs /average loans % Allowance for loan losses/total loans % Allowance for loan losses/non-performing loans x x x x x Allowance for loan losses/non-performing loans and loans past due 90 days or more x x x x x Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Capital ratios Tier I leverage capital % Tier I risk-based capital Total risk-based capital Shareholders' equity to assets Tangible equity to tangible assets (1) Tangible common equity to tangible assets (1) (1) See non-GAAP financial measures for additional information relating to the calculation of this item. NON-GAAP FINANCIAL MEASURES Page 10 The following non-GAAP financial measures used by WesBanco provide information useful to investors in understanding WesBanco’s operating performance and trends, and facilitate comparisons with the performance of WesBanco’s peers. The following tables summarize the non-GAAP financial measures derived from amounts reported in WesBanco’s financial statements. Three Months Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, (unaudited, dollars in thousands) Return on average tangible equity: Net income (annualized) Plus: amortization of intangibles (annualized) (1) Net income before amortization of intangibles (annualized) Average total shareholders' equity Less: average goodwill and other intangibles Average tangible equity Return on average tangible equity 10.94% 10.06% 6.68% 6.74% 6.05% Period End Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Tangible book value: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Common shares outstanding Tangible book value Tangible equity to tangible assets: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Total assets Less:goodwill and other intangible assets Tangible assets Tangible equity to tangible assets 6.06% 5.88% 5.75% 6.68% 6.58% Tangible common equity to tangible assets: Total shareholders' equity Less:goodwill and other intangible assets Less:preferred shareholders' equity - - - Tangible common equity Total assets Less:goodwill and other intangible assets Tangible assets Tangible common equity to tangible assets 6.06% 5.88% 5.75% 5.35% 5.30% Tangible common book value: Total shareholders' equity Less:goodwill and other intangible assets Less:preferred shareholders' equity - - - Tangible common equity Common shares outstanding Tangible common book value (1) Tax effected at 35%.
